HUNT, Circuit Judge
(dissenting). There is evidence tending to show that plaintiff below, after talking about a settlement for his injuries with the representative of the corporation voluntarily agreed to go and did go to El Paso to have his eye examined by a specialist, who was specially employed by the company to malee such examination. It may be doubted, I think, whether under such circumstances the plaintiff was in the relation of patient of the examining specialist as contemplated by the statute; but, assuming that the plaintiff was the patient, it seems to me that by submitting to the examination he waived the privilege of barring the testimony of the physician. When the court found an even balance of the evidence upon the point of the existence of the privilege, decision should have been against the plaintiff’s objection to the testimony of the physician.